Name: Commission Regulation (EEC) No 3415/85 of 4 December 1985 amending Regulation (EEC) No 137/79 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States
 Type: Regulation
 Subject Matter: executive power and public service;  regions of EU Member States;  tariff policy;  fisheries
 Date Published: nan

 5 . 12. 85No L 324/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3415/85 of 4 December 1985 amending Regulation (EEC) No 137/79 on the institution of a special method of administrative cooperation for applying intra-Community treatment to the fishery catches of vessels of Member States 'Article 14a 1 . For the purposes of Articles 1 and 2 of this Regulation vessels registered in the Canary Islands or Ceuta and Melilla shall not be considered as vessels of a Member State . 2 . The customs authorities at the port of registry or home port of a fishing vessel registered in the Canary Islands or Ceuta and Melilla shall not be entitled to issue booklets of T2M forms to such a vessel . 3 . Article 10 (2) of this Regulation shall apply to fishery catches and products derived therefrom as referred to in Article 1 which are landed under a T2M document at a port in the Canary Islands or Ceuta and Melilla for transhipment and onward consign ­ ment to the customs territory of the Community. In addition , special quays shall be set aside for the landing, storage and transhipment of such products, which are separate from those for products for consignment to another destination.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subpara ­ graph of Article 10 (2) thereof, ^ Having regard to the Act of Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities ('), and in particular Articles 27 and 396 thereof, Whereas, under Protocol No 2 to the Act of Accession, the Canary Islands and Ceuta and Melilla do not form part of the customs territory of the Community ; whereas in particular fishery products originating in the Canary Islands, Ceuta and Melilla do not qualify for intra ­ Community treatment of fishery catches by vessels of Member States ; Whereas, in accordance with Article 27 of the Act of Accession , the amendments made necessary by the status of the Canary Islands, Ceuta and Melilla should be intro ­ duced into Commission Regulation (EEC) No 137/79 (2) ; Whereas the said amendments should cover, among other eventualities, the landing of catches fished by vessels of the Member States at ports in the Canary Islands, Ceuta and Melilla for transhipment and onward consignment to the Community ; Whereas under Article 2 (3) of the Act of Accession , the institutions of the Community may adopt the measures referred to in Article 27 of the Act before accession , HAS ADOPTED THIS REGULATION : Article 1 The following shall be inserted in Regulation (EEC) No 137/79 after Article 14 : Article 2 The Spanish authorities shall inform the Commission within one year from the date of entry into force of this Regulation of the measures adopted locally to control the landing, storage, and transhipment of products benefiting from this procedure . Article 3 This Regulation shall enter into force on 1 March 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 302, 15 . 11 . 1985, p . 23 . (2) OJ No L 20, 29 . 1 . 1979, p . 1 .